USDC IN/ND case 3:19-cv-00486-DRL-MGG document 9 filed 04/21/20 page 1 of 4


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 MARTELL CROSS,

                         Plaintiff,

         v.                                                CAUSE NO. 3:19-CV-486-DRL-MGG

 INDIANA DEPT. OF CORRECTIONS et al.,

                         Defendants.

                                        OPINION & ORDER

        Plaintiff Martell Cross is incarcerated at Miami Correctional Facility. He slipped and fell on an

icy walkway and has now filed a complaint. He alleges that the defendants violated his rights secured

by the Eighth Amendment to the United States Constitution and committed a state tort of negligence.

“A document filed pro se is to be liberally construed and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Still, under 28 U.S.C. § 1915A, this

court must review the complaint and dismiss it if the action “is frivolous, malicious, or fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief.”

        According to Mr. Cross, on January 31, 2019, he was walking outside on a designated path to

attend a mandatory prisoner count when he slipped and fell, injuring himself. He believes that the

defendants—Indiana Department of Correction, Warden William Hyatte, Sgt. Calvert, and two

unnamed persons—knew or should have known of the hazard, and either the pathway should have

been cleaned and salted or an alternative pathway should have been designated for the prisoners to

walk on. He claims that “[w]ere it not for the negligence and tortious actions listed [in the complaint]

Plaintiff would not have suffered the injury of a fractured hand and the pain, suffering, and
USDC IN/ND case 3:19-cv-00486-DRL-MGG document 9 filed 04/21/20 page 2 of 4


disfigurement that accompanied the injury.” ECF 2 at 2. “Defendants owed the Plaintiff a duty to

keep the walkways clear and safe for foot travel,” he says. Id. at 4.

        In addition to negligence, Mr. Cross alleges that “defendants deliberately and therefore

intentionally failed to properly maintain the walkways to prevent an offender from slipping on ice,

snow, or other condition likely to cause the injury experienced in these circumstances.” Id. at 5.

According to Mr. Cross, “the defendants were aware of the slippery conditions on the inmate

walkways and failed to remedy the dangerous environment.” Id.

        The Eighth Amendment prohibits conditions of confinement that deny inmates “the minimal

civilized measure of life’s necessities.” Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008). In

evaluating an Eighth Amendment claim, courts conduct both an objective and a subjective inquiry.

Farmer v. Brennan, 511 U.S. 825, 834 (1994). The objective prong asks whether the alleged deprivation

is “sufficiently serious” that the action or inaction of a prison official leads to “the denial of the

minimal civilized measure of life’s necessities.” Id. On the subjective prong, the prisoner must show

the defendant acted with deliberate indifference to the inmate’s health or safety. Farmer, 511 U.S. at

834. Deliberate indifference means that the defendant “acted in an intentional or criminally reckless

manner, i.e., the defendant must have known that the plaintiff was at serious risk of being harmed and

decided not to do anything to prevent that harm from occurring even though he could have easily

done so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005). In other words, a plaintiff must show

that “the official knows of and disregards an excessive risk to inmate health or safety; the official must

both be aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Haywood v. Hathaway, 842 F.3d 1026, 1031 (7th Cir. 2016)

(quotation marks omitted).

        Given such a standard, “[i]t is therefore no surprise that federal courts are consistent in holding

that slip-and-fall incidents, whether on ice, water, or slippery floors, do not meet the deliberate



                                                    2
USDC IN/ND case 3:19-cv-00486-DRL-MGG document 9 filed 04/21/20 page 3 of 4


indifference standard of Eighth Amendment conditions of confinement claims.” Owens v. Carter, No.

2:17-CV-462, 2017 WL 4682812, at *2 (S.D. Ind. Oct. 18, 2017) (collecting cases). Mr. Cross alleges

that in mid-winter, in a Midwest prison, as a result of ice and snow, “slippery areas” (ECF 2 at 2)

existed on a walkway used by prisoners. According to Mr. Cross, the Warden (apart from the caption

of the case, he mentions no other defendant in the complaint) “was responsible for ensuring . . . that

the walkways were safe for offender travel” because they had no option but to walk on the walkways

“or risk a conduct report for being out of place” during the prisoner count. ECF 2 at 2. In short, Mr.

Cross is alleging that he was deprived of a sidewalk without slippery areas. But this deprivation is not

sufficiently serious under the objective element of the Eighth Amendment test. In fact, “[f]ederal

courts consistently have adopted the view that slippery surfaces and shower floors in prisons, without

more, cannot constitute a hazardous condition of confinement.” Pyles v. Fahim, 771 F.3d 403, 410 (7th

Cir. 2014) (affirming dismissal of a conditions-of-confinement claim arising out of a fall on stairs that

were rendered slippery due to inmate’s wet shower shoes). Mr. Cross’s complaint fails to imply that

there was more than just slippery areas on the sidewalk, a condition rather common during winters in

Northern Indiana. Because Mr. Cross has not alleged that the hazard was so serious that the action or

inaction of a prison official led to “the denial of the minimal civilized measure of life’s necessities,”

the court need not delve into the subjective aspect of the Eighth Amendment test. Rather, his § 1983

claim must be dismissed.

        Furthermore, given the dismissal of the federal claim, the court finds it appropriate to

relinquish jurisdiction over any state law negligence claim Mr. Cross may have. See Doe-2 v. McLean

County Unit Dist. No. 5 Bd. of Dirs., 593 F.3d 507, 513 (7th Cir. 2010) (“Ordinarily, when a district court

dismisses the federal claims conferring original jurisdiction prior to trial, it relinquishes supplemental

jurisdiction over any state-law claims under 28 U.S.C. 1367(c).”).

        For these reasons, the court:



                                                    3
USDC IN/ND case 3:19-cv-00486-DRL-MGG document 9 filed 04/21/20 page 4 of 4


        1. DISMISSES WITHOUT PREJUDICE Mr. Cross’s state law negligence claim;

        2. DISMISSES the remainder of the case in accordance with 28 U.S.C. § 1915A for

           failure to state a claim upon which relief may be granted.

        SO ORDERED.

        April 21, 2020                            s/ Damon R. Leichty
                                                  Judge, United States District Court




                                              4
